DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 6, 12, 15, 16,  and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	With respect to claim 3, in line 1, the recited “dorsal side edge” is unclear since claim 3 depends from claim 2, which recites several components with a dorsal side edge.  Clarification is required.

With respect to claims 6 and 16, each claim recites “each of the pair of side flaps comprises a dorsal side edge of the dorsal side and an abdominal side edge of the abdominal side, and the dorsal side edge is further toward the abdominal side than an 

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-4, 6-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/159978 Bishop et al. in view of Katsuragawa et al. US Patent Application Publication 2015/0182388.  

As to claim 1, Bishop teaches an absorbent article 10 having a longitudinal direction 30, a width direction 32 and a thickness direction (Figure 2; page 10, lines 6-8), the absorbent article comprising: an absorbent body 34 that includes an absorber (page 10, lines 19-26); and 



the pair of side flaps 91 is disposed on the dorsal side 14 of the absorbent body 34, each of the pair of side flaps comprises 91 : a stretching member 94 that is stretchable in the width direction (page 26, line 15).

Bishop does not specifically teach a first sheet member that is layered on a surface of a non-skin side of the stretching member; a second sheet member that is layered on a surface of a skin side of the stretching member. Bishop teaches the side flap 91 can comprise a composite ear as is known in the art (page 26,  lines 10-11).  Katsuragawa et al. teaches an absorbent article having composite ear flaps 16, 17 comprising a first sheet member 42 and a second sheet member 43 with elastics 44 therebetween (paragraphs 0026-0027). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the side flaps 91 of Bishop with the side flaps of Katsuragawa as this ear composite is a structure that is commonly known in the diaper art. 

Bishop teaches an engaging member 98 that is connected to an outer end of the stretching member 94  in the width direction and that extends outward in the width direction 32 (Figure 2);



 the engaging member 98 comprises a first edge of the abdominal side and a second edge of the dorsal side (Figure 2), the first edge and the second edge extend in the width direction, in the longitudinal direction, a dorsal side end of the absorber 42 is disposed further toward the dorsal side than a first imaginary line, and the first edges of the engaging members of the pair of side flaps are connected to each other in the width direction by the first imaginary line -the examiner interprets this portion of the claim as the dorsal edge 42 of the absorbent 34 is closer to the dorsal edge 24 of the absorbent article than an imaginary line drawn between the first abdominal side edge of the left fastener 98 and the first abdominal side edge of the right fastener 98.

 As to claim 2,  each of the pair of side flaps 91 comprises a dorsal side edge of the dorsal side and an abdominal side edge of the abdominal side, and an intersection angle of crossing between the dorsal side edge and an edge of the absorbent body in the width direction is an obtuse angle – the examiner interprets the claim as a line drawn from the dorsal side edge of the side flap 91 to the dorsal side edge 42 of the absorbent 34 would provide an obtuse angle with the dorsal side edge 42 of the absorbent 34. As shown in Figure 2, the dorsal side of the side flap would be at an obtuse angle relative to the side edge 42. 
As to claims 4, 9, and 10 Bishop teaches the article further comprises a waist stretching member 54 that is stretchable in the width direction, wherein the waist stretching member extends in the width direction between the pair of side flaps of the absorbent body (Figure 2). As to claims 6 and 16, as indicated in the rejection above, the metes and bounds of the claim are unclear.  As best understood by the examiner, the dorsal side edge of the side flap 91 is closer to the abdominal side edge of the side flap 91 than the absorbent body dorsal side edge 24.   As to claims 7 and 18-20, the second sheet member 43 comprises the elastics 44, thus the elongation of the second sheet member 43 would be greater than an than an elongation rate of the first sheet member (Katsuragawa Figure 3; paragraph 0026). As to claim 8, Bishop/Katsuragawa teaches the pair of side flaps 16,17 (Katsuragwa, Figures 6 and 7), the second sheet members are mutually connected into an integral 
As to claim 15, as indicated in the 112(b) or 112 (pre-AIA ) rejection above, the metes and bounds of the claim are unclear.  As best understood by the examiner, the dorsal side edge of the side flap 91 is closer to the abdominal side edge of the side flap 91 than the absorbent body dorsal side edge 24.   

As to claim 16, as indicated in the 112(b) or 112 (pre-AIA ) rejection above, the metes and bounds of the claim are unclear.  As best understood by the examiner, the dorsal side edge of the side flap 91 is closer to the abdominal side edge of the side flap 91 than the absorbent body dorsal side edge 24.   As to claim 17, as indicated in the 112(b) or 112 (pre-AIA ) rejection above, the metes and bounds of the claim are unclear.  As best understood by the examiner, the dorsal side edge of the side flap 91 is closer to the abdominal side edge of the side flap 91 than the absorbent body dorsal side edge 24.   

Allowable Subject Matter

10.	Claims 5, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 11, and 13 claim a connecting sheet member that connects together the first sheet member or the second sheet member of each of the pair of side flaps, and more specifically where a dorsal side end of the body portion is disposed further on the abdominal side than a second imaginary line that connects the second edges of the engaging members of the pair of side flaps.  These features are not taught in the cited prior art. 

11.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 12 is considered to have allowable subject matter for the reasons cited for claims 5, 11, and 13 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781